Citation Nr: 0705398	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-15 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for cervical spine 
degenerative disc disease (DDD), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from December 1984 to November 
1988 and from April 1989 to June 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran was last examined by VA in December 2003; this 
examination was conducted by a Family Nurse Practitioner.  No 
neurological evaluation was conducted.  Following the 
examination, the veteran stated that he was suffering from 
constant and chronic pain and that he had symptoms consistent 
with decreased sensation and numbness of the left arm.  Given 
that it has been more than three years since that 
examination, and that no neurological evaluation has ever 
been performed on the veteran, the Board finds that another 
VA examination would be helpful in order to ascertain the 
current nature and degree of severity of the service-
connected cervical spine DDD. 

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran an orthopedic and 
neurological evaluation of the service-
connected cervical spine DDD.  The claims 
folder and a copy of this Remand must be 
made available to the examiner to be 
reviewed in conjunction with the 
examination.  All appropriate tests deemed 
necessary should be accomplished.  The 
examiner(s) should provide comprehensive 
reports including complete rationales for 
all conclusions made.  

a.  The examiner should fully describe 
the degree of limitation of motion of 
the joint or joints affected by the 
degenerative changes.  Any limitation 
of motion must be objectively confirmed 
by clinical findings such as swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the 
cervical spine.

b.  The inability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.

c.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, per 38 C.F.R. 
§ 4.45.

d.  The orthopedic examination should 
specifically indicate whether there is 
unfavorable ankylosis of the entire 
cervical spine.

e.  The neurological evaluation should 
indicate whether the veteran has 
suffered from incapacitating episodes 
having a total of at least four weeks 
but less than six weeks during the past 
12 months, or whether there are severe 
recurring attacks with little 
intermittent relief.

f.  The neurological examination should 
also indicate what specific nerves are 
affected by the cervical spine DDD and 
state whether any involvement is mild, 
moderate, moderately severe, or severe 
in degree

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for cervical 
spine DDD should be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


